DENY AND DISMISS and Opinion Filed September 16, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00532-CV

  PORTER GREEN, LLC, GREG A. GILLUM AND LYNNE R. GILLUM,
                        Appellants
                             V.
       MICHAEL TIMPSON AND VICKI TIMPSON, Appellees

                On Appeal from the 397th Judicial District Court
                            Grayson County, Texas
                     Trial Court Cause No. CV-21-0786

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court are the respective petitions for permissive appeal filed by

appellants. The petitions fail to meet each requirement set forth in Texas Rule of

Appellate Procedure 28.3(e). Accordingly, we deny the petitions and dismiss the

appeal for want of jurisdiction. See id.; 42.3(a).



                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE

220532F.P05
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

PORTER GREEN, LLC, GREG A.                  On Appeal from the 397th Judicial
GILLUM, AND LYNNE R.                        District Court, Grayson County,
GILLUM, Appellants                          Texas
                                            Trial Court Cause No. CV-21-0786.
No. 05-22-00532-CV         V.               Opinion delivered by Chief Justice
                                            Burns. Justices Molberg and
MICHAEL TIMPSON AND VICKI                   Goldstein participating.
TIMPSON, Appellees

      In accordance with this Court’s opinion of this date, we DENY the parties’
respective petitions for permissive appeal and DISMISS the appeal.

     It is ORDERED that appellees MICHAEL TIMPSON AND VICKI
TIMPSON recover their costs of this appeal from appellants PORTER GREEN,
LLC, GREG A. GILLUM, AND LYNNE R. GILLUM.


Judgment entered September 16, 2022




                                      –2–